— In a proceeding commenced pursuant to the provisions of the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), the petitioner appeals from an order of the Family Court, Dutchess County (Bernhard, J.), dated February 21, 1985, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
We cannot say that the findings of the Family Court were not supported by the credible evidence and that a different determination is warranted (Strauf v Ettson Enters., 106 AD2d 737). The greatest deference should be given to the decision of the hearing Judge who is in the best position to assess the credibility of the witnesses and the evidence proffered (Arnold v State of New York, 108 AD2d 1021, appeal dismissed 65 *573NY2d 723). Moreover, the petitioner’s testimony is riddled with inconsistencies and it is clear that the daughter has been influenced by her mother’s hostility towards the respondent since the daughter never informed the respondent of her move to Florida, never gave him her new address and did not even inform him of her upcoming marriage, much less invite him to her wedding.
The evidence indicates that the daughter has actively abandoned her father, the respondent herein, by her renunciation of his chosen religious affiliation, and of his surname (see, Cohen v Schnepf, 94 AD2d 783). Moreover, her behavior towards him whenever they would meet was so hostile as to justify his belief of her abandonment of him, and his desire to avoid the relationship in the future (see, Matter of Parker v Stage, 43 NY2d 128). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.